In an action to foreclose transfers of tax liens, the appeal is from so much of an order as, inter alia, grants respondent leave to readvertise for sale nine parcels of real property purchased by appellant at the foreclosure sale and to hold him liable for any deficiency resulting from such resale, and denies appellant’s cross motion to be relieved of his purchase of said property and for return of his down payment. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Beldoek, Murphy and Hallinan, JJ., concur. [3 Misc 2d 55.]